UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1105



MILLISSA MANDANI BASSANT,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-343-004)


Submitted:   July 31, 2003            Decided:   September 12, 2003


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, David V. Bernal, Senior
Litigation Counsel, Nelda C. Reyna, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Millissa Nandani Bassant, a native and citizen of Trinidad and

Tobago, petitions this court for review of a final order of the

Board   of    Immigration   Appeals   affirming   without   opinion   the

immigration judge’s denial of asylum and withholding of removal.

The decision to grant or deny asylum relief is conclusive “unless

manifestly contrary to the law and an abuse of discretion.”             8

U.S.C. § 1252(b)(4)(D) (2000). We conclude that the record supports

the immigration judge’s decision that Bassant failed to establish

her eligibility for asylum.       See 8 C.F.R. § 208.13(b) (2003);

Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999). As the decision

in this case is not manifestly contrary to law, we cannot grant the

relief Bassant seeks.

     The standard for gaining withholding of removal is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).         An applicant for withholding must

demonstrate a clear probability of persecution.         INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).        As Bassant failed to establish

she is eligible for asylum, she cannot meet the higher standard for

withholding.

     Accordingly, we deny Bassant’s petition for review.               We

dispense with oral argument because the facts and legal contentions




                                      2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3